DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-20 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,2,5 and 6  ,which include,
an electrochromic device reversibly and controllably colored and decolored by electricity, configured to control at least one of the following functions fl and f2 based on at least one of a measured operating environment temperature of the electrochromic device and  a measured continuous elapsed time of a colored state or a decolored state, and  a measured illuminance around the electrochromic device: a function fl of transiting to a colored state and/or limiting transition to a decolored state; and a function f2 of transiting to a decolored state and/or limiting transition to a colored state and 
a temperature sensor configured to acquire an operating environment temperature of the electrochromic device and  the electrochromic device are performed in dependence on the operating temperature acquired by the temperature sensor (claims 1 and 2); and  20a measuring device configured to measure a time period of a continuous colored state and a memory configured to store an upper limit time period allowing the continuous colored state regardless of coloring density and the electrochromic device transits from the colored state to a decolored state 25or to another colored state closer to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/10/2021